Case 4:19-mj-04599-N/A-DTF Document1 Filed 07/29/19 Page 1of1

 

 

 

CRIMINAL COMPLAINT
United States District Court DISTRICT of ARIZONA
United States of America DOCKET ng 9 s GQ & by 9 y Ml J
Vv.
Kwame Little DOB: 1988; United States MAGISTRATE'S CASE NO,

 

 

Complaint for violation of Title 8, United States Code §§ 1324(a)(1)(A)(ii) & 1324(a)(1)(B)G); 1325; 18 USC § 2

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

COUNT 1 (Felony) On or about July 26, 2019, at or near Sierra Vista, in the District of Arizona, Kwame Little,
knowing or in reckless disregard that certain alien namely Osvaldo Jonathan Pacheco-Pirin had come to, entered, and
remained in the United States in violation of law, did transport, said alien within the United States by means of

transportation and otherwise, in furtherance of such violation of law and did so for the purpose of private financial
gain; in violation of Title 8, United States Code, Sections 1324(a)(1)(A)(ii) and 1324(a)(1)(B)(i).

COUNT 2 (Misdemeanor) On or about July 26, 2019, at or near Sierra Vista, in the District of Arizona, Kwame
Little, did unlawfully aid and abet certain illegal alien, namely Osvaldo Jonathan Pacheco-Pirin, by assisting or
encouraging the alien(s) to enter the United States at any time or place other than as designated by immigration
officers; in violation of Title 8, United States Code, Section 1325 and Title 18, United States Code, Section 2.

 

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

On or about July 26, 2019, at or near Sierra Vista, in the District of Arizona, a United States Border Patrol Agent was
riding with a Department of Public Safety Officer. They both observed a 2016 Hyundai Elantra parked at the Blue
Horizon Motel. The Blue Horizon Hotel has been identified as an area that has been frequently used to pick up and
store illegal aliens. Record checks revealed that the Elentra was registered to a car rental company. The officer
followed the Elentra and observed it exceed the posted speed limit. The officer conducted a vehicle stop and identified
the driver as Kwame Little, a United Stated Citizen. BPA performed an immigration inspection on the passenger
and determined that he was in the United Stated illegally.

Material witness Osvaldo Jonathan Pacheco-Pirin stated that he had made arrangements to be smuggled into the
United States for money. Pacheco stated he crossed the International Boundary Fence and walked for two days.
Pacheco stated he was picked up by a white sedan driven by a Caucasian male and was subsequently transferred to
another vehicle driver by Little. Pacheco stated that Little took him to a hotel room in Douglas where he stayed the
rest of the night. The following morning Little came back to the hotel room and instructed him to get in his vehicle.
After a short ride, they were stopped by the police and arrested by an agent.

 

MATERIAL WITNESSES IN RELATION TO THE CHARGE: Osvaldo Jonathan Pacheco-Pirin

 

 

2
DETENTION REQUESTED C Az SIGNAT COMPLAINANT
COMPLAINT REVIEWED by AUSA CHRY/ri
Being duly sworn, I declare that the foregoing is OFFICIAL TITLE & NAME:
true and correct to the best of my knowledge. USS. Border Patrol Agent

 

 

Sworn to before me and subscribed in my presence.

 

 

 

SIGNAT OF MAGI TE JUDGE” DATE
AN ote” July 29, 2019

 

1) See Fedtral rules of Criminal Procedure Rules 3 and 54

 
